11th Court of Appeals
Eastland, Texas
Opinion
 
Octavio Tello
            Appellant
Vs.                  No. 11-05-00053-CR -- Appeal from Harris County
State of Texas
            Appellee
 
            The trial court convicted Octavio Tello, upon his plea of guilty, of sexual assault and assessed
his punishment at confinement for nine years.  In its certification of defendant’s right to appeal, the
trial court stated that this was a plea bargain case and that appellant had no right to appeal.
            On February 28, 2005, the clerk of this court wrote appellant’s counsel stating that the trial
court’s certificate indicated that appellant had no right to appeal and requesting that counsel respond
on or before March 15, 2005, showing grounds for continuing the appeal.  The February 28 letter
stated that failure to respond could result in the dismissal of the appeal.  There has been no response
to our February 28 letter.
            Therefore, the appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
March 31, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., 
and Wright, J., and McCall, J.